This is an appeal from the district court of Tulsa county, Okla., from an order of the trial court sustaining plaintiff's motion for a new trial.
The reason given by the trial judge for sustaining said motion is as follows:
". . . being fully advised in the premises finds that the plaintiff has not had a fair and impartial trial and that the verdict of the jury is erroneous and does not meet the approval of this court and that in order that justice may be done in the premises the verdict of the jury should be vacated. . . ."
The plaintiff sought to recover $10,250 damages for personal injuries alleged to have been sustained while a passenger in a certain taxicab belonging to said defendants.
The record discloses that a large number of witnesses testified in this case, and that there is a sharp conflict in the evidence as to just how the plaintiff received her injury. It would serve no useful purpose for us to engage in a lengthy discussion of the evidence. The law is well settled by prior decisions of this court, that under the reasons given by the trial court in sustaining the motion for a new trial, the same will not be disturbed unless record shows clearly that court erred on a pure and unmixed question of law or acted arbitrarily or capriciously.
For expressions of this court on the discretionary powers of the trial judge see: Jackson v. Cleage et al., 193 Okla. 210,142 P.2d 111; Little v. Lovett et al., 193 Okla. 157,141 P.2d 794; Shreve et al. v. Cornell et al., 182 Okla. 193,77 P.2d 1; Jarecki Mfg. Co. et al. v. Thames, 151 Okla. 234,3 P.2d 428; Cosden Pipe Line Co. v. Lewis, 190 Okla. 523,125 P.2d 969; and other cases found in Oklahoma Digest (West) Appeal and Error 977(3); City of Tulsa v. Bliss, 194 Okla. 255,149 P.2d 507; Hogan et al. v. Bailey, 27 Okla. 15, 110 P. 890.
Said order sustained.
GIBSON, C.J., HURST, V.C.J., and RILEY, OSBORN, WELCH, DAVISON, and ARNOLD, JJ., concur.